DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 11/24/2020.
Claims 1-20 are currently pending and have been examined.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on application 2019-216771 filed in Japan on 11/29/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities:
Paragraph [0040] recites “The controller includes a function of performing arithmetic processing for controlling the user terminal 100” when it appears it should recite “The controller includes a function of performing arithmetic processing for controlling the driver terminal 300”, as paragraph [0040] is discussing the driver terminal and its controller
Appropriate correction is required.
Claim Objections
Claims 10 and 12 are objected to because of the following informalities:  
The last paragraph of claim 10 recites “wherein the vehicle terminal receiving the user information from the information processing apparatus” when it appears it should recite “wherein the vehicle terminal receives the user information from the information processing apparatus”
The first paragraph of claim 12 recites “,based on the first information and the second information, generates driving…” when it appears it should recite “generates, based on the first information and the second information, driving…”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 15 recites the limitation "the key information" in the second and fourth paragraphs of the claim. There is insufficient antecedent basis for this limitation in the claim, as “key information” is not introduced previously in claim 15 or in independent claim 10 on which claim 15 depends.
For the purposes of examination, Examiner is interpreting the second paragraph of claim 15 as “key information, which is operable…”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite selecting a vehicle to pick up a user and their baggage.
As an initial matter, claims 1-9 are at least apparatus/manufacture claims, claims 10-16 are system claims, claims 10-16 are at least system/manufacture claims, and claims 17-20 are at least manufacture claims. Therefore, all claims fall into at least one of the four statutory categories. Eligibility analysis thus proceeds from Step 1 to Step 2A Prong 1 below. 
In claim 1, the limitation of “obtaining user information including first information indicating a desired boarding location and a desired boarding time for a user who wishes to be picked-up by a vehicle, second information indicating a deposit location at which the user has deposited a user baggage, and third information indicating that a driver of a pick-up vehicle picking up the user is permitted to receive the user baggage from the deposit location”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “An information processing apparatus comprising a controller, the controller configured to execute,” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 1 recites the concept of coordinating a pick-up of a user and their baggage which is a certain method of organizing human activity including managing commercial activities. Obtaining user information including first information indicating a desired boarding location and a desired boarding time for a user who wishes to be picked-up by a vehicle, second information indicating a deposit location at which the user has deposited a user baggage, and third information indicating that a driver of a pick-up vehicle picking up the user is permitted to receive the user baggage from the deposit location all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of an information processing apparatus, a controller, and a vehicle terminal associated with a pick-up vehicle. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The limitation of the controller transmitting the user information to a vehicle terminal associated with the pick-up vehicle amounts to no more than post-solution, data transmission extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and data transmission extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an information processing apparatus, a controller, and a vehicle terminal associated with a pick-up vehicle amounts to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the limitation of the controller transmitting the user information to a vehicle terminal associated with the pick-up vehicle amounts to no more than post-solution, data transmission extra-solution activity. Per MPEP 2106.05(d) II., “Receiving or transmitting data over a network” has been recognized by the courts as well-understood, routine, and conventional extra-solution activity. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and well-understood, routine, and conventional data transmission extra-solution activity. Mere instructions to apply an exception using generic computer components and well-understood, routine, and conventional extra-solution activity cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-6 further limit the abstract idea of claim 1 without adding any new additional elements. Specifically, these limitations merely further limit the data being input into and transmitted from the information processing apparatus. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 7 further limits the abstract idea of claim 1 while introducing the additional elements of a user terminal and the controller receiving the user information from the user terminal. The claim does not integrate the abstract idea into a practical application because the element of user terminal is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components, and the controller receiving the user information from the user terminal amounts to data transmission extra-solution activity. Adding this new additional element into the additional element from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components and data transmission extra-solution activity. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components and well-understood, routine, and conventional extra-solution activity (see MPEP 2106.05(d) II. for receiving data over a network being well-understood, routine and conventional) cannot provide an inventive concept. The claim is not patent eligible.
Claim 8 further limits the abstract idea of claim 1 while introducing the additional element of a driver terminal. The claim does not integrate the abstract idea into a practical application because the element of a driver terminal is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the additional element from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 9 further limits the abstract idea of claim 1 while introducing the additional element of an in-vehicle device provided on the pick-up vehicle. The claim does not integrate the abstract idea into a practical application because the element of an in-vehicle device provided on the pick-up vehicle is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the additional element from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
In claim 10, the limitation of “receiving user information, the user information including first information indicating a desired boarding location and a desired boarding time for the user, second information indicating a deposit location at which the user deposited a user baggage, and third information indicating that a driver of a pick-up vehicle picking-up the user is permitted to receive the user baggage from the deposit location”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “A system including: a user terminal for a user who wishes to be picked up by a vehicle,” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 10 recites the concept of coordinating a pick-up of a user and their baggage which is a certain method of organizing human activity including managing commercial activities. Receiving user information, the user information including first information indicating a desired boarding location and a desired boarding time for the user, second information indicating a deposit location at which the user deposited a user baggage, and third information indicating that a driver of a pick-up vehicle picking-up the user is permitted to receive the user baggage from the deposit location all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a system, a user terminal for a user, an information processing apparatus, and a vehicle terminal associated with a pick-up vehicle. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of the information processing apparatus receiving user information from the user terminal and the vehicle terminal receiving the user information from the information processing apparatus amounts to no more than data transmission extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and data transmission extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system, a user terminal for a user, an information processing apparatus, and a vehicle terminal associated with a pick-up vehicle amounts to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the limitations of the information processing apparatus receiving user information from the user terminal and the vehicle terminal receiving the user information from the information processing apparatus amounts to no more than data transmission extra-solution activity amount to no more than data transmission extra-solution activity. Per MPEP 2106.05(d) II., “Receiving or transmitting data over a network” has been recognized by the courts as well-understood, routine, and conventional extra-solution activity. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and well-understood, routine, and conventional data transmission extra-solution activity. Mere instructions to apply an exception using generic computer components and well-understood, routine, and conventional extra-solution activity cannot provide an inventive concept. The claim is not patent eligible.
Claims 11-14 further limit the abstract idea of claim 10 without adding any new additional elements. Specifically, these limitations merely further limit the data being input into and transmitted from the information processing apparatus. Therefore, by the analysis of claim 10 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 15 further limits the abstract idea of claim 1 while introducing the additional elements of a management device, the vehicle terminal transmitting the third information to the management device, and the vehicle terminal receiving the key information from the management device. The claim does not integrate the abstract idea into a practical application because the element of a management device is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components, and the vehicle terminal transmitting the third information to the management device as well as the vehicle terminal receiving the key information from the management device amount to data transmission extra-solution activity. Adding these new additional elements into the additional element from claim 10 still amounts to no more than mere instructions to apply the exception using generic computer components and data transmission extra-solution activity. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components and well-understood, routine, and conventional extra-solution activity (see MPEP 2106.05(d) II. for transmitting/receiving data over a network being well-understood, routine and conventional) cannot provide an inventive concept. The claim is not patent eligible.
Claim 16 further limits the abstract idea of claim 10 without adding any new additional elements. Therefore, by the analysis of claim 10 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
In claim 17, the limitation of “an information processing method, wherein the information processing method comprises: generating user information including first information indicating a desired boarding location and a desired boarding time for the user, second information indicating a deposit location at which the user deposited a user baggage, and third information indicating that a driver of a pick-up vehicle picking up the user is permitted to receive the user baggage from the deposit location”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “A non-transient storage medium storing a program for causing a processor controlling a user terminal for a user who wishes to be picked-up by a vehicle to execute an information processing method,” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 17 recites the concept of generating a request for a pick-up of a user and their baggage which is a certain method of organizing human activity including managing commercial activities. An information processing method, wherein the information processing method comprises: generating user information including first information indicating a desired boarding location and a desired boarding time for the user, second information indicating a deposit location at which the user deposited a user baggage, and third information indicating that a driver of a pick-up vehicle picking up the user is permitted to receive the user baggage from the deposit location all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a non-transient storage medium storing a program, a processor, a user terminal for a user, an information processing apparatus, and a vehicle terminal associated with a pick-up vehicle. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The limitation of transmitting the user information from the user terminal to the information processing apparatus amounts to no more than data transmission extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and data transmission extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a non-transient storage medium storing a program, a processor, a user terminal for a user, an information processing apparatus, and a vehicle terminal associated with a pick-up vehicle amounts to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the limitation of transmitting the user information from the user terminal to the information processing apparatus amounts to no more than data transmission extra-solution activity amount to no more than data transmission extra-solution activity. Per MPEP 2106.05(d) II., “Receiving or transmitting data over a network” has been recognized by the courts as well-understood, routine, and conventional extra-solution activity. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and well-understood, routine, and conventional data transmission extra-solution activity. Mere instructions to apply an exception using generic computer components and well-understood, routine, and conventional extra-solution activity cannot provide an inventive concept. The claim is not patent eligible.
Claims 18 further limits the abstract idea of claim 17 without adding any new additional elements. Therefore, by the analysis of claim 17 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 19 further limits the abstract idea of claim 1 while introducing the additional elements of a management device, and the user terminal receiving the key information transmitted from the management device. The claim does not integrate the abstract idea into a practical application because the element of a management device is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components, and the user terminal receiving the key information transmitted from the management device amounts to data transmission extra-solution activity. Adding these new additional elements into the additional element from claim 17 still amounts to no more than mere instructions to apply the exception using generic computer components and data transmission extra-solution activity. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components and well-understood, routine, and conventional extra-solution activity (see MPEP 2106.05(d) II. for transmitting/receiving data over a network being well-understood, routine and conventional) cannot provide an inventive concept. The claim is not patent eligible.
Claim 20 further limits the abstract idea of claim 17 without adding any new additional elements. Therefore, by the analysis of claim 17 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Balva (U.S. Pre-Grant Publication No. 2021/0166192, hereafter known as Balva) in view of Kaufman (U.S. Pre-Grant Publication No. 2018/0350024, hereafter known as Kaufman).
Regarding claim 1, Balva teaches:
An information processing apparatus comprising a controller, the controller configured to execute: obtaining user information including first information indicating a desired boarding location and a desired boarding time for a user who wishes to be picked-up by a vehicle (see [0018] "users can use applications executing on various types of computing devices 102 to submit route requests over at least one network 104 to be received by an interface layer 106 of a service provider environment 108...The service provider environment can include any resources known or used for receiving and processing electronic requests, as may include various computer servers, data servers, and network infrastructure as discussed elsewhere herein" and Fig. 11 for service provider environment as processing apparatus. See [0020] "users can either suggest route information or provide information that corresponds to a route that would be desired by the user. This can include, for example, an origination location, a destination location, a desired pickup time, and a desired drop-off time" for obtaining first information)
second information indicating a deposit location at which the user has deposited a user baggage (see [0016] "The transportation service can monitor locations of items" and [0028]-[0029] "a transit service can receive an item to be delivered to a recipient (or passenger) 202. For example, a delivery service can drop off the item at a transit hub operated by the transit service...The item can be any item capable of being transported using approaches discussed here, including items such as...luggage, etc" and [0032] " The transit service can coordinate a passenger delivering an item to his or herself. For example, the passenger can bring a suitcase as the passenger goes to work and then can have the suitcase delivered to his or herself as they travel from work to an airport" for system delivering luggage that the user has deposited at a location and monitoring the location of the luggage)
and third information indicating that a driver of a pick-up vehicle picking up the user is permitted to receive the user baggage from the deposit location (see [0031] "The transit service can receive a delivery request to deliver an item to the passenger. For example, when the passenger purchases something on an online retailer, the passenger can designate the delivery address as care of the transit service or otherwise instruct the online retailer to deliver using the transit service" for a delivery request giving permission for the service to deliver an item from, for example, a hub discussed above and bring it to the user)
Balva further teaches in [0041], "The transit service can instruct a driver of the vehicle to retrieve the item and place it in the vehicle" and other notifications to the driver of the vehicle picking up the item and user in [0046]. While these teachings strongly imply user information is transmitted to a vehicle terminal, Balva does not explicitly teach that the user information is transmitted to a vehicle terminal associated with the pick-up vehicle. Kaufman teaches:
and transmitting the user information to a vehicle terminal associated with the pick-up vehicle (see [0043] "the method 300 proceeds to operation 306, where the MaaS system 116 determines at least one driver available to satisfy the request based upon the baggage location and the user location...the method 300 proceeds to operation 310, where the MaaS system 116 informs the available driver(s) of the route(s) determined at operation 308 and the available driver(s) engage the route(s)" [0038] "The MaaS system 116 can inform the driver(s) of the vehicles 118 via a telephone call, a text message, an in-vehicle computer system (e.g., navigation or infotainment system), and/or an driver MaaS application operating on a device (e.g., a smartphone) associated with one or more of the driver(s) and/or one or more of the vehicle(s) 118" informing driver of route that meets user pickup location/time request, baggage location and permission to retrieve bag to bring to user)
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Kaufman with the system of Balva. As Kaufman teaches in [0015] “The concepts and technologies disclosed herein address this challenge [users being encumbered with baggage], at least in part, by allowing a user to delegate management of their baggage to a MaaS provider such that the MaaS provider takes possession of the baggage and then returns the baggage to the user at a place and time chosen by the user”. Therefore, by incorporating the delegation of baggage management to the drivers of the transportation system, the combined system allows users to travel unencumbered until they are ready to receive their baggage again.
Regarding claim 2, the combination of Balva and Kaufman teaches all of the limitations of claim 1 above. Balva further teaches:
wherein the controller further executes: obtaining vehicle information for each of a plurality of vehicles, the vehicle information including at least one of current vehicle position and scheduled vehicle travel (see [0019] "Information for the request can be directed to a route manager 114, such as may include code executing on one or more computing resources, configured to manage aspects of routes to be provided using various vehicles of a vehicle pool or fleet associated with the transport service. The route manager can analyze information for the request, determine available planned routes from a route data store 116 that have capacity and match the criteria of the request, and can provide one or more options back to the corresponding device 102 for selection by the potential rider. The appropriate routes to suggest can be based upon various factors, such as proximity to the origination and destination locations of the request, availability within a determined time window, and the like" obtaining planned routes and time windows for the plurality of potential vehicles)
and selecting the pick-up vehicle from the plurality of vehicles based on the vehicle information, the first information, and the second information (see [0019] "determine available planned routes from a route data store 116 that have capacity and match the criteria of the request" routes narrowed down to those that can fulfill the shipment of an item to the passenger. [0053] "The optimal vehicle can be determined based on an optimal delivery time" and [00045] "The transit service can provide the item to the passenger various delivery locations such as at the origin of the trip" optimal delivery time is requested pickup time, and see Fig. 5 and [0067] for a selected vehicle/ route passing through transit hub deposit location and passenger pickup location)
Regarding claim 3, the combination of Balva and Kaufman teaches all of the limitations of claim 1 above. Balva further teaches:
wherein the controller further executes: based on the first information and the second information, generating driving information for the pick-up vehicle including a driving route to travel to the desired boarding location of the user via the deposit location (see Fig. 5A and [0067] "A transit service can have a vehicle that services route 520 between point 522 and point 524. An item 510 for delivery to the passenger can be at location 522. The transit service can determine that route 520 services trip 530 and can load item 510 into a vehicle for that route" for a route to pickup location 532 via item location 510. See [0041] "The item can be placed in the vehicle long before the vehicle services the trip request such as at the beginning of the day or immediately prior to serving the trip request" for item location being at any stop before picking up the passenger)
As discussed above regarding claim 1, while Balva teaches notifying drivers in [0041] and [0046] implying transmission to a vehicle terminal, Balva does not explicitly teach transmitting information to a vehicle terminal. However, Kaufman teaches:
and transmitting the driving information to the vehicle terminal (see [0043] "the method 300 proceeds to operation 310, where the MaaS system 116 informs the available driver(s) of the route(s) determined at operation 308 and the available driver(s) engage the route(s)")
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Kaufman with the combination of Balva and Kaufman. As Kaufman teaches in [0015] “The concepts and technologies disclosed herein address this challenge [users being encumbered with baggage], at least in part, by allowing a user to delegate management of their baggage to a MaaS provider such that the MaaS provider takes possession of the baggage and then returns the baggage to the user at a place and time chosen by the user”. Therefore, by incorporating the delegation of baggage management to the drivers of the transportation system, the combined system allows users to travel unencumbered until they are ready to receive their baggage again.
Regarding claim 4, the combination of Balva and Kaufman teaches all of the limitations of claim 3 above. Balva further teaches:
wherein the driving information contains information about when the driver of the pick-up vehicle should receive the user baggage from the deposit location (see [0041] "The item can be placed in the vehicle long before the vehicle services the trip request such as at the beginning of the day or immediately prior to serving the trip request. The transit service can instruct a driver of the vehicle to retrieve the item and place it in the vehicle" and [0067] “A transit service can have a vehicle that services route 520 between point 522 and point 524. An item 510 for delivery to the passenger can be at location 522. The transit service can determine that route 520 services trip 530 and can load item 510 into a vehicle for that route” route information instructing driver when to load item for passenger)
Regarding claim 6, the combination of Balva and Kaufman teaches all of the limitations of claim 1 above. Balva further teaches:
wherein the third information includes baggage ID, which is information for specifying the user baggage (see [0030] "the passenger or sender of the item can provide a code to the transit service effective to identify the item (and associate it with the passenger). For example, the passenger can supply a tracking number associated with the item to the transit service")
Regarding claim 7, the combination of Balva and Kaufman teaches all of the limitations of claim 1 above. Balva further teaches:
wherein the user information is received from a user terminal (see [0018] “various users can use applications executing on various types of computing devices 102 to submit route requests over at least one network 104 to be received by an interface layer 106 of a service provider environment 108” and [0020] "users can either suggest route information or provide information that corresponds to a route that would be desired by the user. This can include, for example, an origination location, a destination location, a desired pickup time, and a desired drop-off time" for first information of user information received from user terminal. See [0031] “The transit service can receive a delivery request to deliver an item to the passenger” and [0032] "The transit service can coordinate a passenger delivering an item to his or herself. For example, the passenger can bring a suitcase as the passenger goes to work and then can have the suitcase delivered to his or herself as they travel from work to an airport" for user indicating to pickup luggage from work location. See [0031] “The transit service can receive a delivery request to deliver an item to the passenger. For example, when the passenger purchases something on an online retailer, the passenger can designate the delivery address as care of the transit service or otherwise instruct the online retailer to deliver using the transit service” and previous [0032] citation as permission for the transit service to pickup and deliver item)
Regarding claim 8, the combination of Balva and Kaufman teaches all of the limitations of claim 1 above. As discussed above regarding claim 1, Balva implies but does not explicitly teach a vehicle terminal. However, Kaufman teaches:
wherein the vehicle terminal is a driver terminal for the driver of the pick-up vehicle (see [0038] "The MaaS system 116 can inform the driver(s) of the vehicles 118 via...an driver MaaS application operating on a device (e.g., a smartphone) associated with one or more of the driver(s) and/or one or more of the vehicle(s) 118")
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Kaufman with the combination of Balva and Kaufman. As Kaufman teaches in [0015] “The concepts and technologies disclosed herein address this challenge [users being encumbered with baggage], at least in part, by allowing a user to delegate management of their baggage to a MaaS provider such that the MaaS provider takes possession of the baggage and then returns the baggage to the user at a place and time chosen by the user”. Therefore, by incorporating the delegation of baggage management to the drivers of the transportation system, the combined system allows users to travel unencumbered until they are ready to receive their baggage again.
Regarding claim 9, the combination of Balva and Kaufman teaches all of the limitations of claim 1 above. As discussed above regarding claim 1, Balva implies but does not explicitly teach a vehicle terminal. However, Kaufman teaches:
wherein the vehicle terminal is an in-vehicle device provided on the pick-up vehicle (see [0038] "The MaaS system 116 can inform the driver(s) of the vehicles 118 via...an in-vehicle computer system (e.g., navigation or infotainment system)")
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Kaufman with the combination of Balva and Kaufman. As Kaufman teaches in [0015] “The concepts and technologies disclosed herein address this challenge [users being encumbered with baggage], at least in part, by allowing a user to delegate management of their baggage to a MaaS provider such that the MaaS provider takes possession of the baggage and then returns the baggage to the user at a place and time chosen by the user”. Therefore, by incorporating the delegation of baggage management to the drivers of the transportation system, the combined system allows users to travel unencumbered until they are ready to receive their baggage again.
Regarding claim 10, Balva teaches:
A system including: a user terminal for a user who wishes to be picked up by a vehicle (see Fig. 1A and [0018] for overall system. See Fig. 10, [0083] and [0018] “various users can use applications executing on various types of computing devices 102 to submit route requests over at least one network 104 to be received by an interface layer 106 of a service provider environment 108” for user terminal) 
an information processing apparatus for receiving user information from the user terminal, the user information including first information indicating a desired boarding location and a desired boarding time for the user (see [0020] "users can either suggest route information or provide information that corresponds to a route that would be desired by the user. This can include, for example, an origination location, a destination location, a desired pickup time, and a desired drop-off time" for first information of user information received from user terminal)
second information indicating a deposit location at which the user deposited a user baggage (see [0031] “The transit service can receive a delivery request to deliver an item to the passenger” and [0032] "The transit service can coordinate a passenger delivering an item to his or herself. For example, the passenger can bring a suitcase as the passenger goes to work and then can have the suitcase delivered to his or herself as they travel from work to an airport" for user indicating in a delivery request to pickup luggage from work location)
and third information indicating that a driver of a pick-up vehicle picking-up the user is permitted to receive the user baggage from the deposit location (see [0031] “The transit service can receive a delivery request to deliver an item to the passenger. For example, when the passenger purchases something on an online retailer, the passenger can designate the delivery address as care of the transit service or otherwise instruct the online retailer to deliver using the transit service” and [0032] citation in preceding bullet point for permission for the transit service to pickup and deliver item)
Balva further teaches in [0041], "The transit service can instruct a driver of the vehicle to retrieve the item and place it in the vehicle" and other notifications to the driver of the vehicle picking up the item and user in [0046]. While these teachings strongly imply user information is transmitted to a vehicle terminal, Balva does not explicitly teach that the user information is transmitted to a vehicle terminal associated with the pick-up vehicle. Kaufman teaches:
and a vehicle terminal associated with the pick-up vehicle, wherein the vehicle terminal receiving the user information from the information processing apparatus (see [0043] "the method 300 proceeds to operation 306, where the MaaS system 116 determines at least one driver available to satisfy the request based upon the baggage location and the user location...the method 300 proceeds to operation 310, where the MaaS system 116 informs the available driver(s) of the route(s) determined at operation 308 and the available driver(s) engage the route(s)" [0038] "The MaaS system 116 can inform the driver(s) of the vehicles 118 via a telephone call, a text message, an in-vehicle computer system (e.g., navigation or infotainment system), and/or an driver MaaS application operating on a device (e.g., a smartphone) associated with one or more of the driver(s) and/or one or more of the vehicle(s) 118" informing driver of route that meets user pickup location/time request, baggage location and permission to retrieve bag to bring to user)
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Kaufman with the system of Balva. As Kaufman teaches in [0015] “The concepts and technologies disclosed herein address this challenge [users being encumbered with baggage], at least in part, by allowing a user to delegate management of their baggage to a MaaS provider such that the MaaS provider takes possession of the baggage and then returns the baggage to the user at a place and time chosen by the user”. Therefore, by incorporating the delegation of baggage management to the drivers of the transportation system, the combined system allows users to travel unencumbered until they are ready to receive their baggage again.
Regarding claim 11, the combination of Balva and Kaufman teaches all of the limitations of claim 10 above. Regarding the limitations introduced in claim 11, please see the rejection of claim 2 above.
 Regarding claim 12, the combination of Balva and Kaufman teaches all of the limitations of claim 10 above. Regarding the limitations introduced in claim 12, please see the rejection of claim 3 above.
Regarding claim 13, the combination of Balva and Kaufman teaches all of the limitations of claim 12 above. Regarding the limitations introduced in claim 13, please see the rejection of claim 4 above.
Regarding claim 16, the combination of Balva and Kaufman teaches all of the limitations of claim 10 above. Regarding the limitations introduced in claim 16, please see the rejection of claim 6 above.
Regarding claim 17, Balva teaches:
A non-transient storage medium storing a program for causing a processor controlling a user terminal for a user who wishes to be picked-up by a vehicle to execute an information processing method (see [0084] “FIG. 11 illustrates an example set of components that can comprise a computing device 1100 such as the device described with respect to FIG. 10…the device can include many types of memory, data storage, or computer-readable media as well, such as a hard drive or solid state memory functioning as data storage 1106 for the device. Application instructions for execution by the at least one processor 1102 can be stored by the data storage 1106 then loaded into memory 1104 as needed for operation of the device 1100”. Device discussed in [0084] is a passenger’s personal device)
wherein the information processing method comprises: generating user information including first information indicating a desired boarding location and a desired boarding time for the user (see [0018] “various users can use applications executing on various types of computing devices 102 to submit route requests over at least one network 104 to be received by an interface layer 106 of a service provider environment 108” and [0020] “users can either suggest route information or provide information that corresponds to a route that would be desired by the user. This can include, for example, an origination location, a destination location, a desired pickup time, and a desired drop-off time")
second information indicating a deposit location at which the user deposited a user baggage (see [0032] “The transit service can coordinate a passenger delivering an item to his or herself. For example, the passenger can bring a suitcase as the passenger goes to work and then can have the suitcase delivered to his or herself as they travel from work to an airport. In some embodiments, the passenger generates the delivery request” for user indicating in a delivery request to pickup luggage from work location)
and third information indicating that a driver of a pick-up vehicle picking up the user is permitted to receive the user baggage from the deposit location (see [0031] “The transit service can receive a delivery request to deliver an item to the passenger. For example, when the passenger purchases something on an online retailer, the passenger can designate the delivery address as care of the transit service or otherwise instruct the online retailer to deliver using the transit service” and [0032] citation in preceding bullet point for permission for the transit service to pickup and deliver item)
and transmitting the user information to an information processing apparatus  (see [0018] “various users can use applications executing on various types of computing devices 102 to submit route requests over at least one network 104 to be received by an interface layer 106 of a service provider environment 108”, [0031] “The transit service can receive a delivery request to deliver an item to the passenger”, and [0032] “In some embodiments, the passenger generates the delivery request” for passenger device sending the generated information as a request to the service provider environment)
As discussed above regarding claim 1, Balva further teaches in [0041], "The transit service can instruct a driver of the vehicle to retrieve the item and place it in the vehicle" and other notifications to the driver of the vehicle picking up the item and user in [0046]. These teachings from Balva imply the service provider environment is capable of communicating with a vehicle terminal associated with the pick-up vehicle, but Balva does not explicitly teach this limitation. However, Kaufman teaches:
and transmitting the user information to an information processing apparatus capable of communicating with a vehicle terminal associated with the pick-up vehicle (see [0043] "the method 300 proceeds to operation 306, where the MaaS system 116 determines at least one driver available to satisfy the request based upon the baggage location and the user location...the method 300 proceeds to operation 310, where the MaaS system 116 informs the available driver(s) of the route(s) determined at operation 308 and the available driver(s) engage the route(s)" [0038] "The MaaS system 116 can inform the driver(s) of the vehicles 118 via a telephone call, a text message, an in-vehicle computer system (e.g., navigation or infotainment system), and/or an driver MaaS application operating on a device (e.g., a smartphone) associated with one or more of the driver(s) and/or one or more of the vehicle(s) 118" informing driver of route that meets user pickup location/time request, baggage location and permission to retrieve bag to bring to user)
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Kaufman with the system of Balva. As Kaufman teaches in [0015] “The concepts and technologies disclosed herein address this challenge [users being encumbered with baggage], at least in part, by allowing a user to delegate management of their baggage to a MaaS provider such that the MaaS provider takes possession of the baggage and then returns the baggage to the user at a place and time chosen by the user”. Therefore, by incorporating the delegation of baggage management to the drivers of the transportation system, the combined system allows users to travel unencumbered until they are ready to receive their baggage again.
Regarding claim 20, the combination of Balva and Kaufman teaches all of the limitations of claim 17 above. Regarding the limitations introduced in claim 20, please see the rejection of claim 6 above.
Claims 5, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Balva in view of Kaufman and Turner et al. (U.S. Patent No. 6,862,576; hereafter known as Turner).
Regarding claim 5, the combination of Balva and Kaufman teaches all of the limitations of claim 1 above. Balva further teaches:
wherein the deposit location is a storage device having a space for storing a baggage and being operable to be locked and unlocked (see [0069] "transfer point 540 can be a storage locker, room, building, etc. and can have adequate security to protect item 510 during the transfer process" storage locker. See security of vehicle locker locking [0043] and unlocking in [0046]. “Adequate security” taught for storage locker includes lock/unlock operation)
Balva further teaches in [0044] teaches that an on-vehicle security mechanism “can be deactivated using a code; the transit service can send the code to the passenger (or a driver) and the passenger (or driver) can provide the code to the security mechanism to disengage it. The code can include a QR code shown on a portable electronic device to a sensor on the security mechanism”. However, the combination of Balva and Kaufman does not explicitly teach the codes being used for the storage lockers. Turner teaches:
and the third information includes key information operable for unlocking the storage device locked with user baggage stored therein (see Col. 4 lines 10-15 “As a result, the server 4 will produce an access code for the selected locker. When the order is placed by the householder the access code is supplied, together with the location of the locker, which in this case will generally be the householder's address. The retailer/service provider will subsequently download this access code” service provider obtaining access code for accessing user’s locker from householder device 4)
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate access codes to lock/unlock storage lockers as in Turner in the system executing the combination of Balva and Kaufman. As in Turner, it is within the capabilities of one of ordinary skill in the art to incorporate access codes to lock/unlock storage lockers of the combination of Balva and Kaufman's invention (see the analogous security mechanism on the vehicle locker taught in Balva [0043]-[0044]) with the predictable result of security for items being delivered as needed in Balva [0074] (“To prevent theft of tampering with item 510 during transit by other passengers, a security mechanism can secure item 510 to the vehicle”) and [0069] “transfer point 540 can be a storage locker, room, building, etc. and can have adequate security to protect item 510 during the transfer process”). 
Regarding claim 14, the combination of Balva and Kaufman teaches all of the limitations of claim 10 above. Regarding the limitations introduced in claim 14, please see the rejection of claim 5 above.
Regarding claim 18, the combination of Balva and Kaufman teaches all of the limitations of claim 17 above. Balva further teaches:
wherein the deposit location is a storage device having a space for storing a baggage and operable for being locked and unlocked (see [0069] "transfer point 540 can be a storage locker, room, building, etc. and can have adequate security to protect item 510 during the transfer process" storage locker. See security of vehicle locker locking [0043] and unlocking in [0046]. “Adequate security” taught for storage locker includes lock/unlock operation)
Balva further teaches in [0044] teaches that an on-vehicle security mechanism “can be deactivated using a code; the transit service can send the code to the passenger (or a driver) and the passenger (or driver) can provide the code to the security mechanism to disengage it. The code can include a QR code shown on a portable electronic device to a sensor on the security mechanism”. However, However, the combination of Balva and Kaufman does not explicitly teach the codes being used for the storage lockers. Turner teaches:
and the third information includes key information operable for unlocking the storage device locked with user baggage stored therein (see Col. 2 lines 27-32 "the householder viewing a list of the available lockers as provided by the management server and selecting an appropriate one, or alternatively the management server may select one appropriate to the intended contents. In any event, as a result of the selection the management server supplies an access code for the selected locker to the householder" user terminal receives locker code when first reserving locker)
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate access codes to lock/unlock storage lockers as in Turner in the system executing the combination of Balva and Kaufman. As in Turner, it is within the capabilities of one of ordinary skill in the art to incorporate access codes to lock/unlock storage lockers of the combination of Balva and Kaufman's invention (see the analogous security mechanism on the vehicle locker taught in Balva [0043]-[0044]) with the predictable result of security for items being delivered as needed in Balva [0074] (“To prevent theft of tampering with item 510 during transit by other passengers, a security mechanism can secure item 510 to the vehicle”) and [0069] “transfer point 540 can be a storage locker, room, building, etc. and can have adequate security to protect item 510 during the transfer process”).
Regarding claim 19, the combination of Balva, Kaufman and Turner teaches all of the limitations of claim 18 above. Balva and Kaufman do not explicitly teach a user receiving key information from a management device. However, However, Balva does not explicitly teach the codes being used for the storage lockers. Turner further teaches:
wherein the information processing method further includes receiving the key information transmitted from a management device that manages the key information (see Col. 2 lines 27-32 "the householder viewing a list of the available lockers as provided by the management server and selecting an appropriate one, or alternatively the management server may select one appropriate to the intended contents. In any event, as a result of the selection the management server supplies an access code for the selected locker to the householder" user terminal receives locker code when first reserving locker)
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate access codes to lock/unlock storage lockers as in Turner in the system executing the combination of Balva, Kaufman, and Turner. As in Turner, it is within the capabilities of one of ordinary skill in the art to incorporate access codes to lock/unlock storage lockers of the combination of Balva and Kaufman's invention (see the analogous security mechanism on the vehicle locker taught in Balva [0043]-[0044]) with the predictable result of security for items being delivered as needed in Balva [0074] (“To prevent theft of tampering with item 510 during transit by other passengers, a security mechanism can secure item 510 to the vehicle”) and [0069] “transfer point 540 can be a storage locker, room, building, etc. and can have adequate security to protect item 510 during the transfer process”).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Balva in view of Kaufman, Kato et al. (U.S. Pre-Grant Publication No. 2021/0165872, hereafter known as Kato), and Zhu (U.S. Pre-Grant Publication No. 2018/0365641, hereafter known as Zhu).
Regarding claim 15, the combination of Balva and Kaufman teaches all of the limitations of claim 10 above. Balva further teaches:
wherein the deposit location is a storage device having a space for storing a baggage and operable for being locked and unlocked (see [0069] "transfer point 540 can be a storage locker, room, building, etc. and can have adequate security to protect item 510 during the transfer process" storage locker. See security of vehicle locker locking [0043] and unlocking in [0046]. “Adequate security” taught for storage locker includes lock/unlock operation)
Balva further teaches in [0044] teaches that an on-vehicle security mechanism “can be deactivated using a code; the transit service can send the code to the passenger (or a driver) and the passenger (or driver) can provide the code to the security mechanism to disengage it. The code can include a QR code shown on a portable electronic device to a sensor on the security mechanism”. However, the combination of Balva and Kaufman does not explicitly teach the codes being used for the storage lockers. Further, the combination of Balva and Kaufman does not explicitly teach the process taken by the vehicle driver to access the item stored in the storage locker. However, Kato teaches:
the key information, which is operable to unlock the storage device locked with the user baggage stored, is managed by a management device (see [0059] "FIG. 2 is a block diagram illustrating a configuration example of a part of functions of the delivery company server 11" and [0062] "The password generator 112 generates a password for a user and a proxy transporter to receive an item in the delivery locker 15")
the vehicle  (see [0110] "The proxy transportation server 13 receives the proxy transportation request information...and transmits a proxy transportation acceptance notification for notification of acceptance of proxy transportation to the delivery company server 11" vehicle server transmits third information received that gives permission to retrieve the user item to the management device)
the vehicle  (see [0117] "the delivery manager 111 generates the proxy transporter reception information used for the proxy transporter to receive the item in the delivery locker 15. The proxy transporter reception information may include, for example, the item ID of the item that is the target, the locker ID of the delivery locker 15 in which the item is to be kept, and the proxy transporter password. The communication unit 102 transmits the proxy transporter reception information to the proxy transportation server 13" the management server transmits password information back to the vehicle server)
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Kato into the combination of Balva and Kaufman. As Kato states in [0204]- [0205] “it is possible to realize the proxy transportation service safely. For example, since a proxy transporter password different from a user password is issued, it is surely ascertained that a proxy transporter has received an item in the delivery locker 15”. By using a password unique to the driver of the vehicle to obtain the item to be delivered to the passenger of Balva, the resulting combination can confirm that it was the driver of the vehicle that picked up the item, thereby giving the system more visibility to who picked up the item from the storage locker.
As discussed above, the combination of Balva, Kaufman, and Kato teaches a vehicle server sends permission information to a management server and receiving the locker password in return. The combination of Balva, Kaufman, and Kato therefore does not explicitly teach the vehicle terminal communicating with the management server. However, Zhu teaches:
the vehicle terminal transmits the third information included in the user information received from the information processing apparatus to the management device (see [0055] “the logistics management system 108 can generate the additional QR code in response to a request from the courier 112 to access the item stored by the electronic locker arrangement 110” in combination with Balva, Kaufman and Kato, sending third information to management device to get access to locker)
the vehicle terminal receives the key information from the management device (see [0055] "the logistics management system 108 can generate the additional QR code in response to a request from the courier 112 to access the item stored by the electronic locker arrangement 110. The electronic locker arrangement 110 can provide the additional QR code to a computing device of the courier 112 and the computing device of the courier 112 can extract certain information from the additional QR code. The extracted information can be sent back to the logistics management system 108 along with an identifier of the courier 112. The logistics management system 108 can then utilize the identifier of the courier 112 and the information extracted from the additional QR code to authorize access to the electronic locker arrangement 110 by the courier 112. In response to verification of the identity of the courier 112 by the logistics management system 108, the courier 112 can be granted access to a particular locker of the electronic locker arrangement 110 that is storing the item 102" courier terminal receives additional QR code which is the key information to allow access to the locker)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Zhu with the combination of Balva, Kaufman, and Kato. As Zhu states in [0035] “Access to electronic locker arrangements can be implemented according to authentication processes to verify the identities of individuals requesting access to the electronic locker arrangements” and in [0054] “The dynamic generation of QR codes by the logistics management system 108 provides an authentication technique to access the electronic locker arrangements 110 that is more secure than the techniques utilized to authenticate identities in conventional item delivery arrangements”. Therefore, by incorporating the teachings of Zhu, the resulting combination will result in more secure storage of items in lockers compared to the more generic authentication code/password security of Balva, Kaufman, and Kato.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Eramian (U.S. Pre-Grant publication No. 2015/0095197) teaches a rider in a taxi picking up purchased items at merchants along a travel route
Irwin (U.S. Pre-Grant publication No. 2022/0138891) teaches a rideshare picking up parcels at a collection location before picking up a user
Al Issa et al. (U.S. Pre-Grant publication No. 2020/0334630) teaches a rideshare service storing, delivering and tracking of rider luggage
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        6/14/2022